O’NIELL, J.
The plaintiff appeals from a judgment dismissing her suit for separation from bed and board. A plea to the jurisdiction of the civil district court for the parish of Orleans was maintained, on the ground that the defendant’s domicile was in the parish of St. Martin.
The case presents only the question of fact whether the defendant, whose matrimonial domicile was in the city of New Orleans, and who moved to the parish of St. Martin seven months before this suit was filed, had the intention of residing there permanently. He testified that he had that intention, and his testimony was corroborated by two witnesses who swore that he had established his residence in the parish of St. Martin, and that his business required his remaining there. There is no evidence in the record to justify a reversal of the judgment appealed from.
The judgment is affirmed.